COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-05-187-CR
 
 
SCOTT 
CASEY PATTERSON                                                   APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 90TH DISTRICT COURT OF YOUNG COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Scott Casey Patterson appealed from his conviction for aggravated sexual assault 
of a child.  After Appellant filed his notice of appeal, the trial court 
granted him a new trial.  The granting of a new trial restores the case to 
its position before the former trial.  Tex. R. App. P. 21.9.  Therefore, 
this appeal has become moot.  Accordingly, we dismiss the appeal.  See
Tex. R. App. P. 43.2(f).
 
  
                                                                  PER 
CURIAM
  
  
PANEL 
D: HOLMAN, GARDNER, and WALKER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
DELIVERED: 
August 11, 2005

 
NOTES
1. 
See Tex. R. App. P. 47.4.